DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-8 are pending and examined below. This action is in response to the claims filed 3/29/22

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

Response to Amendment
Applicant' s arguments, see Applicant Remarks pages 6-9 filed on 3/29/22, regarding 35 USC § 103 rejections are persuasive in view of amendments filed 3/29/22. However, upon further consideration, a new ground(s) of rejection is made in view of Rasmusson, JR et al. (US 2018/0136656) below.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply generating and manipulating data to determine an output can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Simply associating the system with a plurality of vehicles and storing the information on a server with the use of processors and memory does not sufficiently provide significantly more to overcome the rejection.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as controlling the vehicle utilizing automatic driving control in specification ¶14 may overcome the rejection.

Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of 1, 7, and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rasmusson, JR et al. (US 2018/0136656).

Regarding claims 1, 7, and 8, Rasmusson discloses a system for evaluating a pick up or drop off location including a server comprising a communication unit, a storage unit and one or more processors, the communication unit being configured to communicate with a plurality of vehicles, including a particular vehicle (¶14 and ¶54-55 – computer systems 600 including a server corresponding to the recited server/processing system with a processor 602, memory 604, storage 606, an input/output (I/O) interface 608, a communication interface 610, and a bus 612 where the transportation network includes autonomous vehicles and derives for specific rides corresponding to the recited plurality of vehicles, including a particular vehicle), 
each of which generates images resulting from picking up a vehicle exterior view, wherein the one or more processors are programmed to (¶11 and ¶20 - the autonomous vehicle may use sensor data and take many factors into consideration when determining an appropriate pick-up or drop-off location where the sensor array includes optical cameras corresponding to the recited vehicle generating images of a vehicle exterior view) 
decide a plurality of candidate spots at each of which the particular vehicle halts in order for a passenger to get on or get off the particular vehicle, based on the images generated by the particular vehicle (¶38 and Fig. 4 - one or more potential pick-up or drop-off locations), 
store position information about each of the plurality of the candidate spots, in the storage unit (¶15 - Dynamic transportation matching system 160 may also store and access ride information. Ride information may include locations related to the ride, traffic data, alternate routes, optimal pick-up or drop-off locations for the ride), 
determine a halt condition of the particular vehicle for halting at each of the decided candidate spots, based on the images generated by the particular vehicle (¶44-48 and Fig. 5 – element 550-560 for ranking locations according to respective viability corresponding to the recited determine halt condition), and 
store information indicating the halt condition for each candidate spot, in the storage unit (¶42 - historical data may indicate previous pick-up and drop-off locations corresponding to the recited stored information of candidate spots), and wherein 
the halt condition of the particular vehicle is determined based on at least one of (the at least one of condition determines only one element must be present to meet claims as written)
a vehicle rank of the particular vehicle (¶40 – based on specification ¶73 vehicle rank is being interpreted as vehicle size, therefore determining the locations and size of the negative spaces (e.g., the space between objects) inside a space parameter based on the length of the autonomous vehicle corresponding to the recited a vehicle rank of a particular vehicle), 
a vehicle type of the particular vehicle (¶40 - determining the locations and size of the negative spaces (e.g., the space between objects) based on the length of the autonomous vehicle), 
a door opening- closing mechanism of the particular vehicle, and
the number of passengers of the particular vehicle.

Regarding claim 3, Rasmusson further discloses the server selects each of two or more candidate spots from the plurality of the candidate spots, as a halt spot at which the passenger gets on or gets off the particular vehicle, based on the position information about each of the plurality of the candidate spots (¶40 - space parameter may indicate a space on (or off) the road where vehicles may safely or legally stop corresponding to the recited position information of the candidate spots).

Regarding claim 4, Rasmusson further discloses each of the plurality of the vehicles or the server decides a priority for selecting each of the decided candidate spots as the halt spot for the particular vehicle, based on the images (¶40-48 – viability score is weighted to give spots rankings corresponding to the recited priority for selecting each of the candidate spots); and 
the server selects the halt spot, based on the position information and the priority about each of the plurality of the candidate spots (¶40-48 – ranking is based on weighted composite of a characterization score and a historical score including location that is large enough, well lit, free of traffic, and close to the destination than it is to find a historically popular location).

Regarding claim 5, Rasmusson further discloses when each of the plurality of the vehicles stops in order for an occupant to get on or get off the vehicle, each vehicle sends stop record information including a stop position and a stop date and hour, to the server; and the server stores a plurality of pieces of the stop record information received from the plurality of the vehicles (¶14 and ¶42-46 – historical data including time windows and respective traffic patterns are recorded where the computing system 600 including a server corresponding to the recited server/processing system), and 
updates the priority of each of the plurality of the candidate spots, based on the plurality of pieces of the stop record information (¶44-48 – ranking derived from historical data corresponding to the recited updating priority of candidate spots based on saved stop record information).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson, JR et al. (US 2018/0136656), as applied to claim 1 above, in view of Klein et al. (US 2017/0169366).

Regarding claim 6, while Rasmusson further discloses selecting from a plurality of candidate spots as well as selecting the highest ranked spot not necessarily the first one corresponding to the recited traveling through spots, it does not explicitly disclose giving notice based on traveling through a spot.
However Klein discloses a system of adjusting ride sharing schedules and routes including the server decides a traveling route along which the particular vehicle goes through two or more selected halt spots (¶33-34 - deviate from the ride-sharing route to pick up and drop off corresponding to the recited traveling through the two or more selected halt spots), 
gives notice of the traveling route to the particular vehicle (¶33-34 -  notification output provided to the initial passenger(s) includes an expected amount of additional time needed to deviate from the ride-sharing route), 
selects at least one candidate spot from the plurality of the candidate spots, as an additional halt spot for the particular vehicle, based on the position information about each of the plurality of the candidate spots, while the particular vehicle is traveling along the traveling route, alters the traveling route such that the particular vehicle further goes through the additional halt spot, and gives notice of the altered traveling route to the particular vehicle (¶33-35 - the notification output including the ride-sharing route can be modified to add one or more pickup locations and one or more drop-off locations).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the selecting from a plurality of candidate spots of Rasmusson with the modification of the route and notification of Klein in order to provide additional time or include additional passengers (Klein - ¶33-35).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Man et al. (US 2015/0032366) discloses a system travel trip system including the recording of  the number of passengers in the car and the type of vehicle (¶131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665